          Case 1:20-cv-01496-CFL Document 21 Filed 01/19/21 Page 1 of 4




           In the United States Court of Federal Claims
                         Nos. 20-1496, 20-1521, 20-1563 (consolidated)

                                     (Filed: January 19, 2021)

                                  (NOT FOR PUBLICATION )

                                               )
 GENE EDWARD SCOTT, II,                        )
                                               )
                        Plaintiff,             )
                                               )
 v.                                            )
                                               )
 THE UNITED STATES,                            )
                                               )
                        Defendant.             )
                                               )

       Gene Edward Scott, II, pro se, Phoenix, Arizona

       Christopher Loren Harlow, Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washington, D.C., for the United States. With
him on briefs were Jeffrey Bossert Clark, Acting Assistant Attorney General, Robert E.
Kirschman, Jr., Director, and Claudia Burke, Assistant Director, Civil Division, United States
Department of Justice, Washington, D.C.

                                     OPINION AND ORDER

LETTOW, Senior Judge.

        Plaintiff, Mr. Gene Edward Scott, II, filed three actions in this court on October 27, 2020,
October 30, 2020, and November 2, 2020, respectively, describing various conversations and
altercations that he alleges give rise to his claims for damages. See Compl. in No. 20-1496C;
Compl. in No. 20-1521C; Compl. in No. 20-1563C. Mr. Scott seeks damages of “$1 Gillion,”
“$1 zillion for covering the Mexico City huge pit,” and “$100 Billion” to build a college, among
other things. See Compl. in No. 20-1496C at 5; Compl. in No. 20-1521C at 3; Compl. in No. 20-
1563C at 5. Mr. Scott cites various grounds for jurisdiction in this court, including the Tucker
Act, 28 U.S.C. § 1491, the First, Fourth, Fifth, Eighth, and Fourteenth Amendments to the
           Case 1:20-cv-01496-CFL Document 21 Filed 01/19/21 Page 2 of 4




United States Constitution, the Civil Rights Act of 1964, and diversity of citizenship. Compl. in
No. 20-1496C at 3; Compl. in No, 20-1521C at 2; Compl. in No. 20-1563C at 2-3. 1

         On December 16, 2020, defendant filed a motion to consolidate the three cases and to
dismiss. See Def.’s Mot. to Consolidate & Dismiss, ECF No. 9. The court subsequently
consolidated the cases. See Order of December 16, 2020, ECF No. 10. In its motion to dismiss,
defendant argues that the cases should be dismissed for lack of subject matter jurisdiction and for
failure to state a claim upon which relief can be granted pursuant to Rules 12(b)(1) and 12(b)(6)
of the Rules of the Court of Federal Claims (“RCFC”). Def.’s Mot. at 1. Specifically, defendant
argues that plaintiff’s claims are “not based on an express or implied-in-fact contract with the
United States, or a money-mandating provision of law, as required by the Tucker Act.” Id.

       Because the court does not have jurisdiction over plaintiff’s claims, defendant’s motion
to dismiss is GRANTED, and plaintiff’s complaints are DISMISSED.

                                STANDARDS FOR DECISION

        The Tucker Act provides this court with jurisdiction over “any claim against the United
States founded either upon the Constitution, or any Act of Congress or any regulation of an
executive department, or upon any express or implied contract with the United States, or for
liquidated or unliquidated damages in cases not sounding in tort.” 28 U.S.C. § 1491(a)(1). To
invoke this court’s Tucker Act jurisdiction, “a plaintiff must identify a separate source of
substantive law that creates the right to money damages.” Fisher v. United States, 402 F.3d
1167, 1172 (Fed. Cir. 2005) (en banc in relevant part) (citing United States v. Mitchell, 463 U.S.
206, 216 (1983); United States v. Testan, 424 U.S. 392, 398 (1976)). If a plaintiff fails to raise a
claim under a money-mandating provision, this court “should . . . [dismiss] for lack of subject
matter jurisdiction.” Jan’s Helicopter Serv., Inc. v. Federal Aviation Admin., 525 F.3d 1299,
1308 (Fed. Cir. 2008) (quoting Greenlee Cnty. v. United States, 487 F.3d 871, 876 (Fed. Cir.
2007)).

       As plaintiff, Mr. Scott must establish jurisdiction by a preponderance of the evidence.
See Trusted Integration, Inc. v. United States, 659 F.3d 1159, 1163 (Fed. Cir. 2011) (citing




       1
         Plaintiff filed three motions on January 5, 2021, and one motion on January 14, 2021,
seeking ancillary relief and remedies. See Mot. for Marshall Service & Compl., ECF No. 16;
Mot. to Reopen Case, ECF No. 17; Mot. to Reopen Case to Due to Lost Mail, ECF No. 18; Mot.
for Additional Service, ECF No. 20.


                                                 2
           Case 1:20-cv-01496-CFL Document 21 Filed 01/19/21 Page 3 of 4




Reynolds v. Army & Air Force Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988)). 2 When ruling
on a motion to dismiss for lack of jurisdiction, the court must “accept as true all undisputed facts
asserted in the plaintiff’s complaint and draw all reasonable inferences in favor of the plaintiff.”
Id. (citing Henke v. United States, 60 F.3d 795, 797 (Fed. Cir. 1995)). “If a court lacks
jurisdiction to decide the merits of a case, dismissal is required as a matter of law.” Gray v.
United States, 69 Fed. Cl. 95, 98 (2005) (citing Ex parte McCardle, 74 U.S. (7 Wall.) 506, 514
(1868); Thoen v. United States, 765 F.2d 1110, 1116 (Fed. Cir. 1985)); see also RCFC 12(h)(3)
(“If the court determines at any time that it lacks subject-matter jurisdiction, the court must
dismiss the action.”).

                                               ANALYSIS

         In its motion to dismiss, the government contends that “the relief [Mr. Scott] seeks is not
based on an express or implied-in-fact contract with the United States, or a money-mandating
provision of law as required by the Tucker Act.” Def.’s Mot. at 1. Accepting as true all
allegations made by plaintiff in his complaints, the court concurs. Mr. Scott does not allege a
contractual relationship with the United States. The facts alleged by Mr. Scott in the three
complaints, taken together, do not rise to the requisite level of specificity to establish a taking
claim under the Fifth Amendment. See Bradley v. Chiron Corp., 136 F.3d 1317, 1322 (Fed. Cir.
1998) (“Conclusory allegations of law and unwarranted inferences of fact do not suffice to
support a claim.”). Additionally, the other constitutional provisions cited by plaintiff either “do
not obligate the Federal Government to pay money damages” and thus are not money-mandating,
Carruth v. United States, 224 Ct. Cl. 422, 445 (1980); see also United States v. Connolly, 716
F.2d 882, 887 (Fed. Cir. 1983) (First Amendment); Brown v. United States, 105 F.3d 621, 623
(Fed. Cir. 1997) (Fourth Amendment); Trafny v. United States, 503 F.3d 1339, 1340 (Fed. Cir.
2007) (Eighth Amendment), or do not apply to the federal government, see U.S. Const. Amend.
XIV. Further, diversity jurisdiction does not provide a basis for jurisdiction in the Court of
Federal Claims. See Barber v. United States, 636 Fed. Appx. 1009, 1010 (Fed. Cir. 2016) (citing
Dyck v. Albertelli Law, 98 Fed. Cl. 624, 627 (2011)). Therefore, because Mr. Scott has failed to
state a claim under the Fifth Amendment, and the court lacks jurisdiction to adjudicate plaintiff’s
other claims, the court is required to dismiss the actions.




       2
          A court may “grant the pro se litigant leeway on procedural matters, such as pleading
requirements.” McZeal v. Sprint Nextel Corp., 501 F.3d 1354, 1356 (Fed. Cir. 2007) (citing
Hughes v. Rowe, 449 U.S. 5, 15 (1980) (“An unrepresented litigant should not be punished for
his failure to recognize subtle factual or legal deficiencies in his claims.”)). This leniency,
however, cannot extend to lessening jurisdictional requirements. See Kelley v. Secretary, United
States Dep’t of Labor, 812 F.2d 1378, 1380 (Fed. Cir. 1987) (“[A] court may not . . . take a
liberal view of . . . jurisdictional requirement[s] and set a different rule for pro se litigants
only.”).


                                                 3
           Case 1:20-cv-01496-CFL Document 21 Filed 01/19/21 Page 4 of 4




                                            CONCLUSION

        For the foregoing reasons, defendant’s motion to dismiss is GRANTED and plaintiff’s
three complaints are DISMISSED. 3 The Clerk shall enter judgment in accord with this disposition.

       No costs.

       IT IS SO ORDERED.



                                                         s/Charles F. Lettow
                                                         Charles F. Lettow
                                                         Senior Judge




       3
          Mr. Scott’s ancillary motions are DENIED as unavailing in light of the court’s lack of
jurisdiction.


                                                4
